ORDER *
We dismiss this case as moot in light of the district court’s minute order of June 23, 2006, in which the court considered the very materials Appellant claims the court should have required in making its initial preliminary injunction ruling. See Dream Palace v. County of Maricopa, 384 F.3d 990, 1000 (9th Cir.2004) (“If an event occurs while a case is pending on appeal that makes it impossible for the court to grant any effectual relief ... to a prevailing party, the appeal is moot and must be dismissed.”) (quotation omitted). This dismissal is without prejudice to Appellant’s ability to seek further reconsideration of the preliminary injunction in district court. DISMISSED. Each party shall bear its own costs on appeal. A certified copy of this Order shall constitute the mandate of this court.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.